United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3366
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Glenn Valentine,                         *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: April 6, 2000
                                Filed: April 11, 2001
                                    ___________

Before RICHARD S. ARNOLD, BEAM, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

       After a successful 28 U.S.C. § 2255 motion, Glenn Valentine was resentenced
on two counts of possessing cocaine with intent to distribute, and one count of
possessing heroin with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). The
district court1 calculated an unobjected-to Guidelines imprisonment range of 210-262
months, and resentenced him to two concurrent 240-month prison terms on two of the
counts, a consecutive 22-month prison term on the third count, and 3 years supervised

      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
release. On appeal, Valentine’s counsel has filed a brief and moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967). Valentine has filed a pro se
supplemental brief, in which he argues that the court erred by imposing the 22-month
consecutive sentence to achieve the total 262-month sentence because the statutory
maximum prison term for each count was 240 months.

      We reject Valentine’s challenge to his sentence. See U.S.S.G. § 5G1.2(d);
United States v. Sturgis, 238 F.3d 956, 960-61 (8th Cir. 2001); United States v.
Kroeger, 229 F.3d 700, 703 (8th Cir. 2000). We have reviewed the record
independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and we have found no
nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw. We deny as moot Valentine’s request to proceed pro se on
appeal, in light of the pro se supplemental brief that he has filed and we have
considered.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-